     Case 2:20-cv-01691-GMN-NJK Document 12 Filed 12/04/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF NEVADA
10

11    DEANGELO CARROLL,                                 Case No. 2:20-cv-01691-GMN-NJK
12                        Petitioner,                   ORDER
13            v.
14    JAMES DZURENDA, et al.,
15                        Respondents.
16

17           The Federal Public Defender has filed a motion for extension of time to respond to this

18   court's order of November 5, 2020, to complete a necessary check for conflicts of interest. ECF

19   No. 11. The court finds that good cause exists to grant the motion.

20           IT THEREFORE IS ORDERED that the Federal Public Defender's motion for extension

21   of time (ECF No. 11) is GRANTED. The Federal Public Defender will have up to and including

22   December 21, 2020, either to undertake representation of petitioner or to indicate to the court the

23   office's inability to represent petitioner.

24           DATED: December 4, 2020
25                                                                ______________________________
                                                                  GLORIA M. NAVARRO
26                                                                United States District Judge
27

28
                                                       1
